Citation Nr: 0103028	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable schedular rating for service-
connected post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958.  

The veteran filed a claim for service connection for 
post-traumatic headaches in May 1994.  In a decision dated in 
November 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Houston, Texas, established 
service connection and assigned a zero percent evaluation for 
post-traumatic headaches, effective May 31, 1994.  The 
veteran disagreed with the noncompensable rating assignment 
and perfected an appeal to the Board of Veterans' Appeals 
(Board).  

The Board notes that the veteran had disagreed with the 
percentage ratings assigned to service-connected right ear 
hearing loss and tinnitus.  However, in VA Form 9 received in 
October 1999, he withdrew those matters from appellate 
consideration.  See 38 C.F.R. § 20.204 (2000).


FINDING OF FACT

The veteran does not currently have bi-monthly headaches that 
are prostrating in nature and there is no competent evidence 
of neurologic impairment; he subjectively complains of 
constant frontal headaches that have been attributed to head 
trauma.


CONCLUSION OF LAW

The schedular criteria for no more than a 10 percent rating 
for post-traumatic headaches have been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.124a, 4.130, Diagnostic Codes 8100, 8045, 9304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A service medical record dated in January 1958 indicates that 
the veteran was treated with five sutures for a 2 1/2 inch 
laceration after he was hit in the back of his head.  The 
report of examination at service discharge includes note of a 
scar on the back of the head.

In January 1962, a private physician indicated that the 
veteran might be experiencing periodic frontal headaches with 
dizziness due to an in-service head injury.

On VA examination in April 1962, the veteran complained of 
frontal occipital headaches occurring once or twice weekly.  
There was no evidence that the veteran had a neurologic 
deficit residual to the in-service head injury.  

VA outpatient records dated in May, June and November 1994 
reflect complaints of headaches.  In November 1994, Ibuprofen 
was noted to help.

In a September 1994 letter the veteran stated that he had 
suffered constant and severe headaches since his initial head 
injury in service.  

A VA outpatient entry dated in April 1995 includes note of 
post-traumatic headaches, as well as an episode of vertigo.  

On VA neurology examination in May 1997, it was noted that 
the veteran had a scar in his occipital region, and that he 
reported that he had been struck in the back of his head by a 
beer bottle while in service.  Since that time, he reported 
having seen some colored lights and having had headaches in 
his frontal area.  He stated that he could have headaches 
weekly for a month and that then they would resolve.  The 
headaches would be in the right frontal region and would be 
associated with some blurred vision and some nausea from time 
to time.  The veteran reported he had sought medical 
attention for the headaches in the past.  

The May 1997 VA examiner reviewed the veteran's claims file.  
Clinically, the veteran was noted to be in no acute distress.  
The VA examiner's impression was that the veteran had scars 
in his occipital area from head trauma, but that they were 
not causing neurologic problems.  The examiner indicated the 
veteran might have post-traumatic vascular headaches relating 
to his head trauma, based on history.  The examiner stated 
the headaches were intermittent and that it might be 
reasonable for the veteran to seek medical attention from his 
primary treating physician to have him start preventative 
therapy for his post-traumatic headaches.  

On VA neurology examination in June 1999, the veteran 
reported that he was struck in the back of his head while in 
service in January 1958.  The veteran reported he had had 
headaches since that time, in the right frontal and eye 
region.  Recently, he reported headaches two-to-three times a 
week, in the frontal area and associated with some 
photophobia.  The veteran described the headaches as 
typically throbbing in quality, but not accompanied by nausea 
or vomiting.  The veteran stated the headaches could last all 
day at times.  He reported that he took aspirin as needed for 
the headaches.  He did not think that the headaches were 
incapacitating at that time.  

The June 1999 diagnosis was recurrent post-traumatic vascular 
headaches triggered by a head injury in 1958.  It was stated 
that the headaches were not incapacitating at that time.  The 
examiner noted they would often occur a couple to three times 
a week and would last for several hours throughout the day.  
The examiner stated such were occasionally relieved by 
aspirin.  The VA examiner noted that neurologic examination 
was unremarkable.  

Later in October 1999, the veteran provided VA adjudicators 
with a statement indicating that he suffers from 
characteristic prostrating attacks at least three-to-four 
times monthly, and that he had been prescribed aspirin and 
extra strength Tylenol(r) to soothe and control the headaches 
when they would strike him.  The medications would only 
soothe the pain but not arrest the headaches.  He would 
become intolerable during the attacks and he would be left 
fatigued from the attacks.  

Pertinent law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim. Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The degree of impairment resulting from a disability involves 
a factual determination as to the severity of the disability.  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).  Legislation provides that the Secretary shall 
consider all information and lay and medical evidence of 
record in a case and that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107(b)).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  

Analysis

In reaching its decision herein the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under this new legislation.  In October 1999, the 
veteran was issued a statement of the case on the matter of 
his rating for his service-connected post-traumatic 
headaches.  He was provided with the provisions of 
38 C.F.R. § 4.124, Diagnostic Code 8100.  He was afforded 
opportunity to identify and submit evidence, and to present 
argument pertinent to that matter.  Moreover, the veteran has 
had a relevant VA examination and the RO has obtained 
relevant treatment records.  The veteran has not claimed, and 
the record does not show, that there exists any further 
relevant evidence that has not been obtained.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
veteran's claim.  The Board thus concludes that all relevant 
facts have been properly developed with respect to the 
service-connected disability at issue, and that no further 
assistance to the veteran is required in order to comply with 
VA's duty to assist as mandated by law.  

The veteran is currently in receipt of a noncompensable 
evaluation for his headaches, evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, pertaining to migraines.  See 
38 C.F.R. § 4.20 (2000).  The schedular rating criteria under 
that code provide for a 50 percent evaluation with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  With 
characteristic prostrating attacks occurring on an average 
once a month over the last several months a 30 percent 
evaluation is warranted.  With characteristic prostrating 
attacks averaging one in two months over the last several 
months a 10 percent evaluation is warranted, and, with less 
frequent attacks a zero percent evaluation is assigned.

The veteran argues that his headaches are more severe, 
warranting at least a compensable rating.  According to 
Webster's New World Dictionary of American English, Third 
College Edition (1986), p. 1080, "prostration" is defined 
as "utter physical exhaustion or helplessness."  A very 
similar definition is found in Dorland's Illustrated Medical 
Dictionary (26th ed., 1985), p. 1079, in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness". 

The Board notes that the Court, in Thurber v. Brown, 
5 Vet. App. 119 (1993) essentially held that the Board must 
afford the veteran notice and opportunity to respond to 
evidence developed or obtained by the Board.  Thurber, 5 Vet. 
App. at 126.  However, the Board, in Thurber, had placed 
material reliance in its decision upon a medical treatise to 
which it had not given the appellant an opportunity to 
respond, whereas in the instant case, the citations provided 
above are purely for definitional purposes to aid in the 
Board's discussion.  Cf. Kirwin v. Brown 8 Vet. App. 148 
(1995), Traut v. Brown 6 Vet. App. 181 (1994).

In his October 1999 substantive appeal the veteran argued 
that he has prostrating headache attacks at least three or 
four times a month.  Such was subsequent to his being advised 
of the criteria for migraines.  Up until that time, the 
veteran had not mentioned prostrating headaches or complained 
of fatigue or incapacitation associated with such.  None of 
the pertinent VA medical records concerning his headaches 
show that he was in any acute distress at the time of 
examination, or otherwise include note of fatigue or loss of 
power by history.  Both the May 1997 and July 1999 VA 
neurological examiners note normal clinical findings 
neurologically.  Moreover, in contrast to his October 1999 
report of prostrating attacks, the veteran specifically told 
the July 1999 VA examiner that his headaches were not 
incapacitating.  The record also reflects that the veteran 
takes only aspirin and/or Tylenol(r) for his headaches, and, 
that despite suggested preventative treatment, it does not 
appear that the veteran is seen regularly in this regard.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed.Cir. 1997) and cases cited therein.  In this 
case, the Board places greater weight on the statements and 
clinical findings made at the time of VA examinations and 
treatment than it does on the statements that the veteran has 
made to VA adjudicators in a compensation-seeking setting.  
Statements as to medical history and status given at times 
when health care providers may observe and record divergent, 
conflicting, or contradicting clinical information or choose 
what treatment to prescribe based upon those statements are 
generally more accurate, in the Board's estimation, than 
statements offered in seeking benefits.

From the competent medical evidence, therefore, it does not 
appear that the veteran has headaches that are migraine or 
prostrating in nature.  The medical evidence does not include 
note of any acute distress, loss of strength, extreme 
exhaustion or powerlessness.  While the medical evidence 
shows that the veteran has headaches, when no prostrating, 
migraine headaches are shown, a compensable schedular rating 
under Diagnostic Code 8100 is not warranted.  
38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100; Massey.  Thus, 
on that basis the veteran's claim is denied.

Here the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board specifically notes that the veteran is diagnosed 
with post-traumatic and not migraine headaches.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 pertains to brain disease due 
to trauma and provides that purely subjective complaints, 
such as headaches, dizziness, etc., will be rated 10 percent 
and no more under 38 C.F.R. § 4.130, Diagnostic Code 9304.  
Insofar as the medical record shows consistent complaints of 
constant, severe headaches, as well as complaints of 
dizziness, and insofar as such have been consistently 
attributed by competent medical professionals to head trauma, 
the Board finds the veteran meets the criteria for a 10 
percent evaluation based on such and that he is more 
appropriately rated under Diagnostic Code 9304.  See 
38 C.F.R. § 4.7.

However, under Diagnostic Code 9304, the 10 percent rating 
for subjective complaints will not be combined with any other 
rating for a disability due to brain trauma.  Thus, the 
veteran is not entitled to a separate rating under Diagnostic 
Code 8100.  See 38 C.F.R. § 4.14 (2000).  Moreover, ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Such is not evident in this case.

In short, for the reasons and bases stated above the Board 
concludes that although the evidence supports assignment of a 
10 percent evaluation under Diagnostic Code 9394, the 
preponderance of the evidence is against assignment of more 
than a 10 percent evaluation for post-traumatic headaches.  
See Alemany, supra.  Such conclusion includes contemplation 
of the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4 (2000) whether or not they were raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  The Board 
also notes that the veteran has not contended that, and the 
RO has not considered whether, an extraschedular rating is 
warranted under 38 C.F.R. § 3.321(b) (2000).  Accordingly 
this will not be discussed in the Board decision.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  He has been advised of the laws and regulations 
pertinent to disability evaluation to include those relevant 
to headaches.  He has also been afforded an examination and 
opportunity to present argument and evidence in support of 
his claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  In deciding the claim, the Board has considered all 
the evidence, to include the service medical records and the 
records of post-service medical treatment to date consistent 
with the Court's decision in Fenderson.  The 10 percent grant 
herein is awarded for the entire appeal period and the record 
does not show that the veteran  was entitled to more than a 
10 percent evaluation for any period since the effective date 
of the grant of service connection.


ORDER

A 10 percent schedular rating for post-traumatic headaches is 
granted, subject to the laws and regulations governing the 
payment of monetary awards; an evaluation in excess of 10 
percent is denied.



		
	J. M. Daley
	Acting Member
Board of Veterans' Appeals

 

